Citation Nr: 0924617	
Decision Date: 06/30/09    Archive Date: 07/07/09

DOCKET NO.  05-38 345	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri


THE ISSUE

Entitlement to service connection for peripheral neuropathy, 
to include as a result of in-service exposure to herbicides. 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

L. L. Mollan, Associate Counsel






INTRODUCTION

The Veteran served on active duty from August 1969 to May 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 RO decision, which 
denied a claim for service connection for peripheral 
neuropathy, as a result of in-service exposure to herbicides.  
This issue was remanded by the Board in July 2008 for further 
development.

The Board notes that the July 2008 remand also requested 
further development with regard to a claim for service 
connection for a skin condition and a claim for an evaluation 
in excess of 50 percent for posttraumatic stress disorder 
(PTSD).  The RO granted the Veteran's claim for service 
connection for tinea pedis/tinea cruris (claimed as a skin 
condition) and increased the evaluation of the Veteran's 
service-connected PTSD to 100 percent in a January 2009 
rating decision.  This decision was a complete grant of 
benefits with respect to these issues.  See Grantham v. 
Brown, 114 F.3d 1156 (Fed. Cir. 1997).  Therefore, these 
issue are not currently on appeal before the Board. 

Additionally, the Board notes that, in July 2008, the Board 
also remanded the Veteran's claim for entitlement to a total 
disability rating for compensation based on individual 
unemployability (TDIU).  However, as noted, the RO granted an 
evaluation of 100 percent for the Veteran's service-connected 
PTSD, effective August 25, 2004, in a January 2009 rating 
decision.  In light of the fact that the Veteran now has a 
100 percent schedular rating for his PTSD, his claim for TDIU 
is moot.  See VAOPGCPREC 6-99 (Sep. 6, 1999), 64 Fed. Reg. 
52,375 (1999) (where VA's General Counsel held that a claim 
for TDIU for a particular service-connected disability, or 
disabilities, may not be considered when the Veteran already 
has a 100-percent rating on a schedular basis.  See also 38 
C.F.R. § 4.16(a) (a TDIU only may be assigned "where the 
schedular rating is less than total...."); See also Bowling 
v. Principi, 15 Vet. App. 1 (2001); Roberson v. Principi, 251 
F.3d 1378 (Fed. Cir. 2001).

The Board acknowledges that, on his January 2006 VA Form 9 
Appeal, the Veteran requested a personal hearing with a 
Decision Review Officer.  However, in a statement submitted 
later in January 2006, the Veteran indicated that he wished 
to withdraw this request for a personal hearing.

Finally, the Board notes that the claims folder contains an 
Informal Hearing Presentation that was submitted in June 
2008, prior to the July 2008 remand.  While the Veteran's 
representative submitted a Statement of Accredited 
Representative in Appealed Case in May 2009, a new Informal 
Hearing Presentation was not submitted after the July 2008 
remand was issued.  The Board notes that the Veteran is 
entitled to receive the benefit of proper representation, and 
that his representative should be afforded the opportunity to 
submit a current Informal Hearing Presentation.  However, in 
light of the fact that the Veteran is being granted service 
connection for peripheral neuropathy, as will be discussed 
below, the Board finds that the Veteran will not be 
prejudiced in any way by the following decision.  As such, 
the Board may proceed to the merits of the claim. 


FINDINGS OF FACT

1.  As the Veteran served in the Republic of Vietnam during 
the Vietnam Era, exposure to herbicides therein is presumed.

2.  Resolving all reasonable doubt in favor of the Veteran, 
peripheral neuropathy is causally or etiologically related to 
his military service.


CONCLUSION OF LAW

Service connection for peripheral neuropathy is warranted.  
See 38 U.S.C.A. § 1110, 1112, 1116, 1131, 1133, 5103, 5103A, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim for service connection, 
the benefit sought on appeal has been granted in full, as 
discussed below.  As such, the Board finds that any error 
related to the VCAA on this claim is moot.  See 38 U.S.C. §§ 
5103, 5103A (West 2002 & Supp. 2008); 38 C.F.R. § 3.159 
(2008); Mayfield v. Nicholson, 19 Veteran. App. 103, (2005), 
rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).

II.  Analysis

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110 (West 2002).  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b) (2008).  Service connection may also be 
granted for any injury or disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d) (2008). 
In order to establish direct service connection for a 
disorder, there must be (1) medical evidence of the current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Gutierrez v. Principi 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)). 

If a Veteran was exposed to a herbicide agent during active 
military, naval, or air service, certain diseases shall be 
service connected if the requirements of 38 U.S.C.A. § 1116 
and 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there 
is no record of such disease during service, provided further 
that the rebuttable presumption provisions of 38 U.S.C.A. § 
1113; 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 
3.309(e) (2008).  In this regard, it is noted that a "Veteran 
who, during active military, naval, or air service, served in 
the Republic of Vietnam during the period beginning on 
January 9, 1962, and ending on May 7, 1975, shall be presumed 
to have been exposed during such service to an herbicide 
agent, unless there is affirmative evidence to establish that 
the Veteran was not exposed to any such agent during that 
service."  38 U.S.C.A. § 1116(f) (West 2002); 38 C.F.R. 
§ 3.307(a)(6)(iii) (2008).

The diseases alluded to above include chloracne or other 
acneform diseases consistent with chloracne, Type 2 diabetes 
(also known as Type II diabetes mellitus or adult-onset 
diabetes), Hodgkin's disease, chronic lymphocytic leukemia, 
multiple myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea), and soft-tissue sarcomas (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. § 3.309(e) (2008).

Notwithstanding the foregoing presumptive provisions, the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that a claimant is not precluded 
from establishing service connection for a disease averred to 
be related to herbicide exposure, as long as there is proof 
of such direct causation.  See Combee v. Brown, 34 F.3d 1039, 
1043-1044 (Fed. Cir. 1994).  See also Brock v. Brown, 10 Vet. 
App. 155, 160-61 (1997), vacated on other grounds (Fed. Cir. 
Dec. 15, 2000).
The Veteran contends that he has peripheral neuropathy as a 
result of exposure to herbicides while on active duty in 
Vietnam.  See Informal Hearing Presentation, June 2008.  

The Board notes that the Veteran's DD Form 214 reflects that 
he served in Vietnam from March 1970 to February 1971.  As 
such, exposure to herbicides is conceded.  

The Veteran has been diagnosed with sensorimotor peripheral 
neuropathy.  See VA treatment record, October 2005.  

However, for purposes of 38 C.F.R. § 3.309 (e), the term 
"acute and subacute peripheral neuropathy" means transit 
peripheral neuropathy that appears within weeks or months of 
exposure to an herbicide agent and resolves within two years 
of the date of onset.  38 C.F.R. § 3.309 (e), Note 2 (2008).  
There is no indication in the Veteran's service treatment 
records or post-service medical records that he developed 
peripheral neuropathy within weeks or months of exposure to 
an herbicide agent and that it resolved within two years of 
the date of onset.  Regardless, the Board notes that it was 
speculated in a VA treatment record from October 2005 that 
the Veteran's neuropathy could be caused by agent orange 
exposure.  As such, a VA examination was requested in order 
to clarify this matter. 
 
In August 2008, the Veteran underwent a VA examination.  The 
examiner reviewed the claims file, including the Veteran's 
medical records.  The Veteran reported numbness and tingling 
of the hands and feet, which began in 1972 upon return from 
Vietnam.  He described these symptoms as chronic and gradual 
and reported that they began in the hands before later 
developing in the feet.  Upon examination, the Veteran was 
diagnosed with mild sensorimotor peripheral neuropathy.  The 
examiner determined that the Veteran's peripheral neuropathy 
is as least as likely as not related to his military service 
with the exposure to agent orange being as least as likely as 
not (50/50 probability) caused by or a result of in service.

In October 2008, a separate VA physician attempted to clarify 
this opinion.  This physician stated that the Veteran's 
peripheral neuropathy is as least as likely as not (50/50 
probability) caused by or a result of military service in 
Vietnam with exposure to agent orange.  The physician 
indicated that his rationale for this opinion was that 
peripheral neuropathy is one of the conditions accepted as 
being related to exposure to agent orange. 

In January 2009, the RO requested that this opinion be 
clarified once again.  In a February 2009 VA addendum, the 
examiner from the August 2008 VA examination indicated that, 
after reviewing the medical evidence, the Veteran's 
peripheral neuropathy of the hands and feet are most likely 
not related to his exposure to agent orange while in the 
military.  The rationale for this opinion was that there is 
no diagnosis of diabetes mellitus presently and the symptom 
are not bilateral of the upper and lower extremities.  If the 
Veteran's peripheral neuropathy was due to the chemical 
exposure, then he should have the condition in both the upper 
and lower extremities.  Additionally, his symptoms have not 
resolved after 2 years.  

The Board notes that the claims folder contains other 
opinions regarding the etiology of the Veteran's peripheral 
neuropathy.  In April 2005 and October 2005 treatment 
records, a VA physician noted that the Veteran had numbness 
of the bilateral fingers for 3 years and numbness of the 
legs.  It was noted that these symptoms have been present for 
years and began when the Veteran returned from Vietnam, where 
he was exposed to agent orange.  The physician opined that 
his neuropathy could be caused from agent orange exposure.  

It is clear from the evidence of record that the Veteran has 
a current diagnosis of peripheral neuropathy.  It is also 
clear from the evidence of record that the Veteran served in 
Vietnam from March 1970 to February 1971.  As noted above, 
for purposes of 38 C.F.R. § 3.309 (e), the term "acute and 
subacute peripheral neuropathy" means transit peripheral 
neuropathy that appears within weeks or months of exposure to 
an herbicide agent and resolves within two years of the date 
of onset.  38 C.F.R. § 3.309 (e), Note 2 (2008).  Regardless, 
the Board notes that the claims folder contains an April 2005 
and October 2005 opinion from a VA physician who indicated 
that the Veteran's neuropathy could be caused from agent 
orange exposure.  Additionally, a separate VA physician 
indicated in October 2008 that it is as least as likely as 
not that the Veteran's peripheral neuropathy was caused by or 
a result of his military service in Vietnam with exposure to 
agent orange.  Furthermore, the rationale for the negative 
February 2009 VA opinion appears to be based, at least in 
part, on the determination that the Veteran's condition does 
not affect both his upper and lower extremities.  However, 
the Veteran was specifically noted in the August 2008 VA 
examination report and numerous clinical records as 
experiencing numbness and tingling of the hands and feet, and 
it appears that the diagnosis of peripheral neuropathy has 
been assigned in regard to the complaints in both the upper 
and lower extremities on numerous occasions.

The Board acknowledges that the positive opinions are perhaps 
not as detailed as would ideally be preferred.  However, the 
Board also acknowledges deficiencies in the negative 
evidence, similar to those identified by the Court with 
respect to another opinion in Stefl v. Nicholson, 21 Vet. 
App. 120 (2007).  In that case the Court found the VA medical 
opinion, which was unfavorable to the Veteran's claim, 
inadequate in addressing direct service connection for nasal 
sinus disease, including whether the disease was caused by 
exposure to an herbicide agent during service.  The opinion 
in Stefl was based on a rationale that the Veteran's nasal 
sinus disease was not listed as one of the diseases for which 
presumptive service connection had been established.  Id.  
This simply addressed presumptive service connection.  The 
Court remarked that in order for a medical opinion to be 
adequate as to direct service connection, including as to 
direct service connection based on exposure to an herbicide 
agent, the opinion must clearly address the relevant facts 
and medical science. 

In this case, it appears from the brief explanation put forth 
in the negative VA opinion that the physician may have merely 
been relying on the absence of the Veteran's particular type 
of peripheral neuropathy from the list of presumptive 
conditions, rather than offering his own independent medical 
opinion as to the likelihood that the type he does have may 
otherwise be related to service.

Furthermore, the Board is also sensitive to the contention 
set forth in the May 2009 Statement of Accredited 
Representative in Appealed Case regarding the fact that yet 
another opinion was requested, despite the claims folder 
already containing 2 positive nexus statements from VA 
physicians and a positive nexus statement from a VA examiner, 
makes it appear as if VA was searching for a negative nexus 
opinion.  

In any event, given the positive opinions from VA physicians 
linking the Veteran's peripheral neuropathy to his military 
service, the Board finds that the evidence is at least in 
equipoise on this matter.  As such, the Board will resolve 
all reasonable doubt in favor of the Veteran and grant 
service connection for his peripheral neuropathy.


ORDER

Entitlement to service connection for peripheral neuropathy 
is granted. 




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


